DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a fused ring; (C3) X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is acknowledged.
Upon further consideration, the species election requirement of 5/3/2021 has been updated to merge the options (A1) with (A2) and (C1) with (C3). 
Applicant's election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a fused ring; (C3) X6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is equated with:  
the election of (A1) at least one of RA, RB, or RC is Formula II or Formula III; (B2) any two of RA do not form a fused ring; (C1) wherein X6 and X7 are carbon and are connected by a direct bond or X6 and X7 are not connected, and X1 and X11 are not connected; and (D) M represents Ir.
Claims 1-3, 5-6, 8-12, and 14-20 read on the election. Claims 4, 7, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Response to Amendment
The amendment of 09/14/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 4, 7, and 13 are withdrawn.
Claims 1-2, 5, 11, and 16 have been amended.
The amendments of claims 1-2, 5, 11, and 16 have overcome:
the rejections of claims 1-3, 6, 8-10, 12, 14, 16-17, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ikemizu et al. (JP 2011/044637 A, the original patent is referred to figure and table, and machine translated English copy is referred to the remainder of the body of the patent, Ikemizu ‘637).
the rejections of claims 5, 11, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent).
the rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent) in view of Kai et al. (US 2010/0187977, hereafter Kai).
the rejections of claims 1-3, 8-10, 12, 14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1, hereafter Ikemizu ‘690) in view of Xia et al. (US 2011/0057559 A1, hereafter Xia) and Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and a machine translated English copy is referred to the remainder of the body of the patent, hereafter Ikemizu ‘637), and
the rejections of claim 1-3, 8-12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) in view of Lin et al. (US 2006/0251923 A1, hereafter Lin), Xia et al. (US 2011/0057559 A1), and Ikemizu et al. (JP 2011/044637, the original patent is referred to figure and table, and machine translated English copy is referred to the remainder of the body of the patent) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 34 through page 40 of the reply filed 09/14/2022 regarding the rejections of claims 1-3, 6, 8-10, 12, 14, 16-17, and 20 under 35 U.S.C. 102(a)(1) by Ikemizu ‘637, the rejections of claims 5, 11, 15, and 19 under 35 U.S.C. 103 over Ikemizu ‘637, the rejections of claim 18 under 35 U.S.C. 103 over Ikemizu ‘637/Kai, the rejections of claims 1-3, 8-10, 12, 14, and 16-20 under 35 U.S.C. 103 over Ikemizu '690/Xia/Ikemizu ‘637, and the rejections of claims 1-3, 8-12, 14-15 under 35 U.S.C. 103 over Ikemizu ‘690/Lin/Xia/Ikemizu '637 set forth in the Office Action of 06/14/2022 have been considered. 
Applicant argues that the rejections of record do not teach of suggest every element of the amended claim 1.
Those rejections have been withdrawn. Those arguments are moot.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Applicant recites “The compound of claim 11, wherein … i is an integer from 1 to 59”. Claim 11 was amended to remove some ligands such that the variable i of claim 15 should be limited to the remaining ligands of claim 11. For example, the variable i should not include the integers 2, 3, 6, 8, …
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-12, and 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141125 A1).
Regarding claims 1-3, 5-6, 8-12, and 14-17, and 19-20, Otsu discloses an organic light emitting device comprising an anode, an emission layer, and a cathode, wherein the emission layer comprising the compound of Otsu (Formula (1) in [031]).

    PNG
    media_image1.png
    321
    813
    media_image1.png
    Greyscale

In Formula (1) of Otsu, E1a to E1q can be carbon or nitrogen; R1a to R1i can be hydrogen or a substituent; M can be Ir ([032]).
Otsu exemplifies phenyl, pyrrolyl, and triazolyl groups as the substituent at R1a to R1i of Formula (1) of Otsu ([078]). Otsu further exemplifies Compound 55 and Compound 1 ([109]).
The figure of Compound 55 in paragraph [109] of Otsu has a missing Ir atom; however, it would have been obvious to an ordinary skill in the art that the three ligands coordinate to an Ir atom via the nitrogen atom of the imidazole ring and the ortho carbon atom of the phenyl ring similarly as in Compound 1 of Otsu. 
Otsu does not exemplify a specific compound having an unsubstituted pyrrolyl group substituted at the position corresponding to R1d of Formula (1) of Otsu; however, Otsu does teach a pyrrolyl group can be substituted to the position corresponding to R1d of Formula (1) ([078]). The structure of an unsubstituted pyrrolyl group used as a substituent of an Ir complex is known in the art.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 55 of Otsu by substituting the unsubstituted phenyl group (i.e. the phenyl marked by an arrow in the figure above) with an unsubstituted pyrrolyl group as taught by Otsu.
The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). The substitution of an unsubstituted phenyl with an unsubstituted pyrrolyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an unsubstituted pyrrolyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.

    PNG
    media_image2.png
    226
    667
    media_image2.png
    Greyscale

The modification provides the Modified Compound of Otsu (1) wherein the ligand has identical structure as Applicant’s Formula I, wherein X1 and X2 are each CRA; X3 to X6 are each CRB; X7 to X11 are each CRC; RA and RB have no substitution; RC is hydrogen or heteroaryl; at least one of RC is Formula II 
    PNG
    media_image3.png
    157
    152
    media_image3.png
    Greyscale
, wherein R1 to R4 are each hydrogen; the metal M is Ir; with proviso that X9 does not represent -C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claims 1-3, 5-6, 8-9, 11-12, and 14-15. 
The Modified Compound of Otsu (1) does not have substituent at the position corresponding to RA and RB of Applicant’s Formula I; however, Otsu does teach a phenyl group can be substituted to the position corresponding to R1a of Formula (1) ([078]; Compound A-102 in [109]). 

    PNG
    media_image4.png
    247
    437
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound of Otsu (1) by substituting the hydrogen at the position corresponding to R1a of Formula (1) of Otsu with an substituted phenyl, as taught by Otsu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of hydrogen with an unsubstituted phenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an unsubstituted phenyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides Modified Compound of Otsu (2), wherein the compound has identical structure as the Modified Compound of Otsu (1) above, except that the hydrogen at the position corresponding to RA of Applicant’s Formula I is an aryl group (an unsubstituted phenyl), meeting all the limitations of claim 10.
Otsu does not disclose a specific organic light emitting device comprising the Modified Compound (1) of Otsu; however, Otsu does teach that the compound represented by formula (1) of Otsu can be used in the light emitting layer of the organic light emitting device of Otsu as the phosphorescent emitter  (items 1, 2 in [031]).
Otsu teaches an organic light emitting device comprises an anode, an emission layer, and a cathode, wherein the emission layer comprising the compound of Otsu (Formula (1) in [031]).
Otsu teaches the emission layer can include a host and exemplifies a carbazole compound H-1 ([166], [164]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound of Otsu (1) by incorporating the compound into the organic light emitting device of Otsu as the phosphorescent dopant of the light emitting layer with a carbazole host compound H-1, as taught by Otsu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Each substitution of phosphorescent dopants and hosts would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the host compound H-1 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the Modified organic light emitting device of Otsu comprising an anode, an emission layer, and a cathode, wherein the emission layer comprising the Modified compound of Otsu (1) as a dopant and the carbazole Compound H-1 of Otsu as a host, wherein the emission layer material is a formulation, meeting all the limitations of claims 16-17 and 20.
Otsu does not disclose a specific consumer product comprising the Modified organic light emitting device of Otsu; however, Otsu does teach that the organic light emitting device of Otsu can be used to make a consumer product such as a lighting device (item 9 in [032]).
Otsu teaches that the organic light emitting device of Otsu can be used to make a consumer product such as a light for interior or exterior illumination (“home lighting” in [284]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of Otsu by incorporating into a light for interior or exterior illumination, as taught by Otsu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for a lighting device.
The modification provides the Modified light for interior or exterior illumination comprising the Modified organic light emitting device of Otsu, wherein the Modified light for interior or exterior illumination is a consumer product, meeting all the limitations of claims 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141125 A1) as applied to claims 1-3, 5-6, 8-12, and 14-17, and 19-20 above, further in view of Kai et al. (US 2010/0187977, hereafter Kai).
Regarding claim 18, The Modified organic light emitting device of Otsu reads on all the features of claims 16-17 and 20 as outlined above.
The Modified organic light emitting device of Otsu comprising an anode, an emission layer, and a cathode, wherein the emission layer comprising the Modified compound of Otsu (1) as a dopant and the carbazole Compound H-1 of Otsu as a host.
The device does not comprise a host compound which meet the limitation of claim 18; however, Otsu does teach that a known host compound can be used in the device of Otsu ([164]).
Kai teaches a host compound (Compound (3) in [038]) which is used to make the emitting layer of organic light emitting device with a phosphorescent dopant ([039]).

    PNG
    media_image5.png
    248
    481
    media_image5.png
    Greyscale

Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Otsu by substituting the host compound H-1 of Otsu with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic light emitting device of Otsu as modified by Kai comprising an anode, an emission layer, and a cathode, wherein the emission layer comprising the Modified compound of Otsu (1) as a dopant and the Compound (3) of Kai as a host.
The Compound (3) of Kai is one of claimed compound of the instant claim 18, meeting all the limitations of claim 18.

Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141125 A1, hereafter Otsu) in view of Anemian et al. (US 2014/0350642 A1, hereafter Anemian).
Regarding claims 1-2, 6, and 9, Otsu discloses an organic light emitting device comprising an anode, an emission layer, and a cathode, wherein the emission layer comprising the compound of Otsu (Formula (1) in [031]).

    PNG
    media_image6.png
    314
    528
    media_image6.png
    Greyscale

In Formula (1) of Otsu, E1a to E1q can be carbon or nitrogen; R1a to R1i can be hydrogen or a substituent; M can be Ir ([032]).
Otsu exemplifies a 1,2,3-triazolyl group as the substituent at R1a to R1i of Formula (1) of Otsu ([078]). Otsu further exemplifies Compound 1 ([109]).
Otsu does not exemplifies a specific compound having a 1,2,3-triazolyly substituent; however, Otsu does teach a 1,2,3-triazolyl group can be substituted to the positions corresponding to R1a-R1i of Formula (1) ([078]). 
Anemian discloses a compound comprising a 1,2,3-triazolyl group used for an organic light emitting device ([004]-[016]).
Anemian teaches that a metal complex comprising a 1,2,3-triazole provides improved solubility and enhanced electro-optical properties (Abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Otsu by substituting any one of hydrogen at the positions corresponding to R1c-R1f of Formula (1) of Otsu with a 1,2,3-triazolyl group as taught by Otsu and Anemian.
The motivation of doing so would have been to provided improved solubility, based on the teaching of Anemian.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of hydrogen with a 1,2,3-trazolyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a 1,2,3-trazolyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are finite number of positions in the Compound 1 of Otsu to substitute a substituent. Selection of the substitution position corresponding to any one of RC of Applicant’s Formula I would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.

    PNG
    media_image7.png
    232
    569
    media_image7.png
    Greyscale

The modification provides the Compound of Otsu as modified by Anemian wherein the ligand has identical structure as Applicant’s Formula I, wherein X1 and X2 are each CRA; X3 to X6 are each CRB; X7 to X11 are each CRC; RA and RB have no substitution; RC is hydrogen or heteroaryl; at least one of RC is Formula III 
    PNG
    media_image8.png
    119
    125
    media_image8.png
    Greyscale
, wherein X12-X13 are each N; X14 is CRD; X15 is CH; two of X12, X13, X14, or X15 are N; RD is hydrogen; the metal M is Ir; with proviso that X9 does not represent -C-CH3, -C-Br, or N; and the proviso that X10 and X11 do not form a saturated 5-membered ring, meeting all the limitations of claims 1-2, 6, and 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786